Citation Nr: 0021286	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-03 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which essentially granted 
service connection and assigned a noncompensable rating for 
the veteran's bilateral hearing loss, effective from April 
16, 1996, based on a Board decision dated in January 1998.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issue on appeal 
-- and a claim for an increased rating of a service connected 
disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hearing loss is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 36 
decibels in the right ear and 39 decibels in the left ear, 
with speech discrimination ability of 84 percent in the right 
ear and 92 percent in the left ear on examination by the VA; 
the clinical findings correspond to level II and level I 
hearing acuity in the right ear and left ear, respectively.  

3.  Under the revised rating criteria, the veteran's 
bilateral hearing loss is manifested by Level II hearing in 
the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is not compensable, 
according to either the old or the revised regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA audiological evaluation in April 1996 revealed pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
as follows:  10, 20, 50, and 50 in the right ear, for an 
average of 33, and 10, 15, 50, and 55 in the left ear, for an 
average of 33.  Speech recognition scores using the Maryland 
CNC Test were 96 percent in the right ear and 88 percent in 
the left ear.  

A VA audiological evaluation in January 1999 revealed pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz as follows:  15, 20, 55, and 55 in the right ear, for 
an average of 36, and 15, 30, 55, and 55 in the left ear, for 
an average of 39.  Speech recognition scores using the 
Maryland CNC Test were 84 percent in the right ear and 92 
percent in the left ear.  

Analysis

The Board initially notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

As explained above, the Court recently noted a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition.  
The Court held that the rule, pertaining to claims for an 
increased rating, from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary importance.") 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice know as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is asserted by the veteran that he should be entitled to a 
compensable evaluation for his service connected bilateral 
hearing loss.  His bilateral hearing loss has been rated 
noncompensable pursuant to Diagnostic Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The Court has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski , 1 Vet. App. 308 
(1991).

The regulations noted above have been applied by the RO in 
the August 1999 supplemental statement of the case, and the 
RO found that no change in the evaluation was warranted.  

Evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R. § 4.85.  
The results are charted on Table VI and Table VII.  38 C.F.R. 
§ 4.87.  The Board has compared the previous versions of 
Table VI and Table VII, and the new versions of these tables, 
and notes no discernable change.  Further, the revisions made 
to 38 C.F.R. § 4.86 pertain only to exceptional patterns of 
hearing loss which are not demonstrated in this case, and do 
not affect the outcome of the veteran's claim.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, both the old and the 
revised rating schedule establish eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110; see also Lendemann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Based on the April 1996 VA audiological evaluation, the 
veteran's pure tone threshold scores compute to a Level I 
hearing loss of the right ear and a Level II hearing loss of 
the left ear, which warrants a 0 percent schedular evaluation 
for bilateral hearing loss.  On the January 1999 VA 
examination, the veteran's pure tone thresholds computed to a 
Level II hearing loss of the right ear and a Level I hearing 
loss of the left ear, which warrants a 0 percent schedular 
evaluation for bilateral hearing loss.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected bilateral 
hearing loss, as dictated in Fenderson, and finds that at no 
time since he filed his claim for service connection has the 
service-connected disorder warranted a compensable 
evaluation.  Fenderson, supra.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

